                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIE NESBY,                  )
 #B83573,                       )
                                )
                Plaintiff,      )
                                )                      Case No. 18-02145-NJR
 vs.                            )
                                )
 DAVID SEARBY and STEVE INGRAM, )
                                )
                Defendants.     )

                      SCHEDULING, DISCOVERY, AND
                    MAGISTRATE JUDGE REFERRAL ORDER

ROSENSTENGEL, Chief Judge:

       This case is now past the threshold review of the complaint under 28 U.S.C.

§ 1915A, and Defendants have answered. Because litigation can be difficult for pro se

prisoners, this Order is being issued to help explain and streamline the process. The

parties should closely read this Order, which contains important information on

deadlines, discovery, and the Court’s procedures. Failure to follow this Order may result

in sanctions, including dismissal of the case. The parties also should review the Federal

Rules of Civil Procedure and the Local Rules for the United States District Court for the

Southern District of Illinois. The following procedures will apply to this case.

  I.   Filing Fee

       Plaintiff was assessed an initial partial filing fee of $5.57. (Doc. 8). The Court notes

that Plaintiff paid the initial partial filing fee in full.




                                            Page 1 of 7
II.   Initial Disclosures and Pretrial Filings

         A. Plaintiff shall have until July 19, 2019 to produce to Defendants:

                1. Names of persons with knowledge of the incidents and a short
                   description of the subject of their knowledge;

                2. A statement of the injuries Plaintiff has suffered and the relief he
                   seeks.

            Plaintiff shall produce the above information directly to Defendants; the

            information shall NOT be filed with the Court.

         B. Defendants shall have until August 5, 2019 to produce to Plaintiff copies of

            the following documents and information related to Plaintiff’s allegations:

                1. Incident reports;

                2. Grievances, along with any responses or other related materials,
                   such as grievance logs and counselor’s notes;

                3. Disciplinary tickets, along with any documents related to the
                   resolution of the tickets;

                4. Plaintiff’s cumulative counseling summary or other log of
                   interactions with staff during the relevant time;

                5. Reports and/or statements of persons with knowledge of the
                   incidents;

                6. Names of persons with knowledge of the incidents and a short
                   description of the subject of their knowledge, to the extent this
                   information is not included in the documents produced to Plaintiff.

            Defendants may object to the production of the above for specific

            security or other concerns.

         C. For any party entering an appearance after the date of this Order (for

            example, a Defendant initially named as a John Doe but later identified or



                                       Page 2 of 7
              a Defendant added by Plaintiff through an amended complaint):

                 1. Plaintiff shall make the initial disclosures required by Section II(A)
                    within 30 days from the new party’s appearance; and

                 2. The new party shall make the initial disclosures required by Section
                    II(B) within 45 days from his appearance in this case.

III.   Amendments to the Complaint

       Amendments to a complaint are governed by Federal Rule of Civil Procedure 15.

If Plaintiff later seeks to file an amended complaint pursuant to Rule 15(a)(2), he must

send both the proposed amended complaint and a motion asking for leave (permission)

to file the amended complaint. Defendants will have an opportunity to object to Plaintiff’s

motion for leave to file an amended complaint. The Court will then review the proposed

amended complaint and either grant or deny the motion to amend the complaint.

       If Plaintiff should file a motion asking for leave to amend the complaint, the

following rules shall apply:

          A. Plaintiff shall have until September 17, 2019 to file a motion for leave to

              amend the complaint to include any additional claims or parties. Failure to

              file a motion for leave to amend by this date will likely bar further

              amendment of the complaint, except for good cause shown.

          B. Plaintiff must attach the entire proposed amended complaint to the motion

              for leave to amend. The Court does not accept piecemeal amendments.

              Therefore, the proposed amended complaint must stand complete on its

              own, including exhibits. The amended complaint, if accepted, will replace

              the prior complaint in its entirety so any claims or parties that are not


                                       Page 3 of 7
           included in the proposed amended complaint will be automatically

           dismissed.

        C. Plaintiff’s motion should explain how the proposed amended complaint

           differs from the complaint on file. The proposed amended complaint also

           must comport with the formatting requirements of Local Rule 15.1, which

           provides that “[a]ll new material in an amended pleading must be

           underlined.” SDIL-LR 15.1. Failure to comply with this requirement will

           result in rejection of the proposed amended complaint.

IV.   Discovery

        A. Each party is limited to serving 15 interrogatories, 15 requests for

           production of documents, and 10 requests for admission. On motion, these

           limits may be increased for good cause shown.

        B. Any interrogatories, requests for production of documents, or requests for

           admissions shall be served so as to allow the answering party the full thirty-

           day period provided by the Federal Rules of Civil Procedure in which to

           respond.

        C. The parties are reminded that discovery requests must be made in

           accordance with Federal Rule of Civil Procedure 26(b): the parties should

           only “obtain discovery regarding any non-privileged matter that is relevant

           to any party’s claim or defense and proportional to the needs of the case[.]”

        D. Defendants are given leave to depose Plaintiff pursuant to Federal Rule of

           Civil Procedure 30(a)(2). Defendants shall serve any Rule 30 notice upon


                                     Page 4 of 7
           Plaintiff at least two weeks prior to the date of a deposition. Plaintiff is

           informed that he must cooperate in the taking of his deposition. It is

           appropriate and proper for defense counsel to take a plaintiff’s deposition

           and to ask questions even if the plaintiff is not represented by counsel. The

           failure to cooperate in the taking of a deposition by, for example, refusing

           to answer appropriate questions, may result in sanctions, including the

           dismissal of this lawsuit. Plaintiff is directed to review Federal Rule of Civil

           Procedure 30.

        E. All discovery must be completed by April 20, 2020. Pursuant to Federal

           Rule of Civil Procedure 26(e), the parties are under an ongoing obligation

           to supplement the disclosures and production in this case. Failure to timely

           disclose or supplement discovery in this case may result in sanctions,

           including being prohibited from using the undisclosed information or

           witness.

        F. If a motion to compel discovery pursuant to Rule 37 is filed, the party filing

           the motion also shall submit the discovery requests and responses (if any)

           at issue.

        G. The Court encourages the parties to conduct discovery in a timely manner.

           Motions for extension of the discovery deadline filed on or shortly before a

           deadline are disfavored.

V.   Dispositive Motions

     The Court notes that Defendants have not raised exhaustion of administrative


                                      Page 5 of 7
 remedies as an affirmative defense. (See Docs. 16, 17). Any dispositive motions on the

 merits of Plaintiff’s claims shall be filed by May 19, 2020. Plaintiff is WARNED that the

 failure to respond to a dispositive motion may result in an Order granting summary

 judgment and terminating this matter.

 VI.    Daubert Motions

        All Daubert motions (seeking to exclude expert testimony/evidence) shall be filed

 by May 19, 2020. The parties are WARNED that Daubert motions not filed in accord

 with this deadline will be denied as untimely-filed.

VII.    Trial Schedule

        Trial will be set once the Court rules on all dispositive motions, or, if none are filed,

 once the deadline for dispositive motions has passed. The Court will set a status

 conference with the parties to select a firm trial date. The parties should confer with each

 other prior to the status conference to identify potential trial dates. Once the trial date is

 set, a continuance will be granted only in the rarest of circumstances.

VIII.   Other Matters.

        Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States

 Magistrate Judge for further pre-trial proceedings.

        The parties are reminded that the Magistrate Judge can preside over all

 proceedings in this action, including trial and the entry of judgment, should the parties

 wish to consent. SDIL-L.R. 72.2(b)(3); 28 U.S.C. § 636(c). The Clerk of Court is DIRECTED

 to attach a copy of the “Notice and Consent to Proceed Before a Magistrate Judge” form

 to this Order.


                                          Page 6 of 7
      If the parties believe a settlement conference would be beneficial now or at any

point before trial, they should contact the Magistrate Judge and request a prompt setting.

      IT IS SO ORDERED.

      DATED: 6/18/2019

                                                s/ Nancy J. Rosenstengel
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 7 of 7
